Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 15, the limitation “said front plate” lacks antecedent basis. Claims 16-20 are rejected for being dependent on claim 15.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	Claims 14-20, 24, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CN205606979 (CN ‘979) in view of US 2011/0006655 (Seo) in further view of US 2012/0138500 A1 (Jeong).
With respect to claim 14, CN ‘979 shows a household refrigeration appliance, comprising: a thermally-insulated body (101) delimiting a coolable interior space (102); a refrigeration device for cooling said coolable interior space; a front panel (5) having a front side (11, Fig.3) facing away from said coolable interior space, a rear side (6, Fig.1, Fig.3) facing towards said coolable interior space, two side flanks (Fig.2), a top front edge (Fig.3), a top rear edge (at 13, Fig.3), a first region (at 18, Fig.2) extending between said top front and top rear edges, a second region (at 15, Fig.2) disposed adjacent said first region and extending between said top front and top rear edges, said first region having an upwardly opened recessed grip (18, Fig.2) formed therein, said first region having a surface (13, Fig.3), and a display (33, Fig.3) disposed in a depression (15) formed on said front panel; and a cover (31) completely covering said second region (Fig.2) and permitting information contents displayed by said display in a switched on state to appear through said cover, and said cover having Page 4 of 9Docket No. BSH-2018P00612 Application No. PCT/EP2019/055031Prel. Amdt. dated August 31, 2020a surface (at 32, Fig.3) facing away from said display, said surface running at least partially flush with said surface (13) of said first region (Fig.2, Fig.3, pg.5 of translation paragraph 6).  
With respect to claim 14, CN ‘979 doesn’t show the front panel is on a drawer to be slid into said coolable interior space. Seo shows a drawer (at 100, Fig.2) to be slid into said coolable interior space and at least partially pulled out from said coolable interior space for loading and unloading food, said drawer including a front panel (100) 
The combination doesn’t explicitly teach the cover is semitransparent. 
Jeong teaches a display (100, Fig.3, Fig.4) with a semitransparent cover (140, Fig.3, section 0051). It would have been obvious to one having ordinary skill in the art to make the cover of CN ‘979 in view of Seo, semitransparent, as taught by Jeong in order to be able to see through the cover when needed but also hide the features of the display unit when viewed from outside. 
With respect to claim 15, the combination shows (CN ‘979) wherein said surface (32) of said semitransparent cover facing away from said display includes a first surface (at 31, Fig.3) extending as far as said top front edge of said front plate and a second surface (at 32, Fig.3) adjoining said first surface and extending as far as said top rear edge (at 131, Fig.3) of said front plate and running flush with said surface of said first region (Fig.1, Fig.2, Fig.3).  
With respect to claim 16, the combination shows (CN ‘979) wherein said first surface (at 31, Fig.3) forms an oblique plane being inclined from said second surface (at 32, Fig.3) of said semitransparent cover as far as said top front edge.  

With respect to claim 18, the combination shows (CN ‘979) wherein said upwardly directed surface (at 13, Fig.2) and said second surface (at 32, Fig.3)  of said semitransparent cover are planar (Fig.2, Fig.3).  
With respect to claim 19, the combination shows (CN ‘979) at least one of said first surface or said second surface (at 31, Fig.3) is planar.  
With respect to claim 20, the combination shows (CN ‘979) wherein said first surface (at 31, Fig.3) is larger than said second surface (at 32, Fig.3).
With respect to claim 24, the combination shows (CN ‘979) wherein said first region (at 13, Fig.2) and said recessed grip (18) extend across a Page 6 of 9Docket No. BSH-2018P00612 Application No. PCT/EP2019/055031Prel. Amdt. dated August 31, 2020wider region of a width of said front panel than said second region (Fig.2).
With respect to claim 25, the combination shows (CN ‘979) wherein said second region (at 15, Fig.10) extends as far as one of said side flanks (Fig.2).
With respect to claim 27, the combination shows (CN ‘979) wherein said display is part of an input/display device configured for setting and displaying an operating parameter of said coolable interior space assigned to said drawer (see translated spec pg.4 second to last paragraph).  
With respect to claim 29, the combination teaches the claimed method steps as discussed above. 
s 14-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CN205606979 (CN ‘979) in view of US 2011/0006655 (Seo) in further view of US 2014/0300263 A1 (Sung).
With respect to claim 14, CN ‘979 shows a household refrigeration appliance, comprising: a thermally-insulated body (101) delimiting a coolable interior space (102); a refrigeration device for cooling said coolable interior space; a front panel (5) having a front side (11, Fig.3) facing away from said coolable interior space, a rear side (6, Fig.1, Fig.3) facing towards said coolable interior space, two side flanks (Fig.2), a top front edge (Fig.3), a top rear edge (at 13, Fig.3), a first region (at 13, Fig.2) extending between said top front and top rear edges, a second region (at 3/15, Fig.2) disposed adjacent said first region and extending between said top front and top rear edges, said first region having an upwardly opened recessed grip (18, Fig.2) formed therein, said first region having a surface (13, Fig.3), and a display (33, Fig.3) disposed in a depression (15) formed on said front panel; and a cover (31) completely covering said second region (Fig.2, Fig.1), and said cover having Page 4 of 9Docket No. BSH-2018P00612 Application No. PCT/EP2019/055031Prel. Amdt. dated August 31, 2020a surface (at 32, Fig.3) facing away from said display, said surface running at least partially flush with said surface (13) of said first region (Fig.2, Fig.3).  
With respect to claim 14, CN ‘979 doesn’t show the front panel is on a drawer to be slid into said coolable interior space. Seo shows a drawer (at 100, Fig.2) to be slid into said coolable interior space and at least partially pulled out from said coolable interior space for loading and unloading food, said drawer including a front panel (100) closing said coolable interior space upon sliding said drawer into said coolable interior space; and the front panel (100) with a display (150, Fig.3) on the front panel. It would 
The combination doesn’t explicitly teach the cover is semitransparent. 
Sung teaches a display (100, Fig.4) with a semitransparent cover (110, Fig.4, section 0084). It would have been obvious to one having ordinary skill in the art to make the cover of CN ‘979 in view of Seo, semitransparent, as taught by Sung in order to be able to see through the part of the cover with information regarding operating state of the cooling compartment on the display and hide the rest of the control parts for aesthetically pleasing appearance.  
With respect to claim 15, the combination shows (CN ‘979) wherein said surface (32) of said semitransparent cover facing away from said display includes a first surface (at 31, Fig.3) extending as far as said top front edge of said front plate and a second surface (at 32, Fig.3) adjoining said first surface and extending as far as said top rear edge (at 131, Fig.3) of said front plate and running flush with said surface of said first region (Fig.1, Fig.2, Fig.3).  
With respect to claim 16, the combination shows (CN ‘979) wherein said first surface (at 31, Fig.3) forms an oblique plane being inclined from said second surface (at 32, Fig.3) of said semitransparent cover as far as said top front edge.  
With respect to claim 17, the combination shows (CN ‘979) wherein said surface (at 13, Fig.2) of said first region is upwardly directed and extends as far as said top rear 
With respect to claim 18, the combination shows (CN ‘979) wherein said upwardly directed surface (at 13, Fig.2) and said second surface (at 32, Fig.3)  of said semitransparent cover are planar (Fig.2, Fig.3).  
With respect to claim 19, the combination shows (CN ‘979) at least one of said first surface or said second surface (at 31, Fig.3) is planar.  
With respect to claim 20, the combination shows (CN ‘979) wherein said first surface (at 31, Fig.3) is larger than said second surface (at 32, Fig.3).
With respect to claim 21, the combination shows (Sung) wherein said semitransparent cover (110) and said first region (50) are formed of different materials (section 0033, 0084).
With respect to claim 22, the combination shows (Sung) wherein said semitransparent cover has a surface facing said display being printed (at 111, Fig.4) to obtain a semitransparent property of said semitransparent cover.  
With respect to claim 23, the combination shows (Sung) wherein said semitransparent cover has a semitransparency causing said display to hardly appear through said semitransparent cover (at 112).  
With respect to claim 24, the combination shows (CN ‘979) wherein said first region (at 13, Fig.2) and said recessed grip (18) extend across a Page 6 of 9Docket No. BSH-2018P00612 Application No. PCT/EP2019/055031Prel. Amdt. dated August 31, 2020wider region of a width of said front panel than said second region (Fig.2).
With respect to claim 25, the combination shows (CN ‘979) wherein said second region (at 15, Fig.10) extends as far as one of said side flanks (Fig.2).

With respect to claim 29, the combination teaches the claimed method steps as discussed above. 
5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over CN205606979 (CN ‘979) and US 2011/0006655 (Seo) in view of US 2014/0300263 A1 (Sung) in further view of US 2016/0188093 A1 (KIM).
 With respect to claim 26, the combination doesn’t show a protective film. KIM shows a protective film (712, Fig.16) fastened to a rear of said display (530, Fig.16/at 750, Fig.19).  It would have been obvious to one having ordinary skill in the art to include a protective film to the rear of the display of modified CN ‘979, such as shown by KIM, in order to protect the control parts of the display. 
6.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over CN205606979 (CN ‘979) and US 2011/0006655 (Seo) in view of US 2014/0300263 A1 (Sung) in further view of US 2014/0239010 (Hwang).
With respect to claim 28, the combination doesn’t explicitly show wherein the input/display device only permits input by unblocking said input/display device. 
Hwang teaches wherein said input/display device (31, Fig.2) is configured to automatically only permit a further input by unblocking said input/display device after inputting the operating parameter (0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to only permit input 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIWOT E TEFERA/Examiner, Art Unit 3637